Filed 3/4/21 In re O.P. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re O.P., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                         E074935
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. J277069)
 v.
                                                                         OPINION
 O.P.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Pamela P. King,

Judge. Affirmed.

         Tonja R. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Between November 2018 and June 2020, minor O.P. admitted to three counts of

second degree vehicular burglary and four probation violations. On March 16, 2020, after

O.P.’s 18th birthday and following a contested disposition hearing, the court declined to

order terminal disposition, and instead continued him as a ward, ordered formal

probation, and required he spend 138 days in juvenile hall. Minor remained a ward of the

court until being discharged in August 2020. The court also declined to seal his record as

he failed to successfully complete probation.

       O.P. appeals the court’s March 16, 2020 order. His attorney filed a brief informing

this court they were unable to identify any errors and asking us to perform an

independent review of the record. Based on our independent review of the record, we find

no error and affirm.

                                             I

                                         FACTS

       From November 2018 to October 2019, the People filed two petitions against O.P.

under Welfare and Institutions Code section 602 (unlabeled statutory citations refer to

this code) and four petitions under section 777 for various crimes and probation

violations including criminal threats, possession of controlled substances, breaking into

cars, breaking into lockers, not adhering to curfew, and not going to school. Both of the

section 602 petitions ended with O.P. admitting to second degree vehicular burglary, O.P.

being deemed a ward of the court, and the court ordering him to serve 30 days in juvenile

hall. (Pen. Code, § 459.) The court dismissed the first Welfare and Institutions Code



                                             2
section 777 petition based on O.P.’s admission to the second 602 petition. However, the

other three section 777 petitions ended with O.P. admitting to a probation violation: twice

for failing to adhere to curfew and once for failing to attend school. For each of the

section 777 petitions save one, the court ordered O.P. to serve 30 days in juvenile hall

and then be released on probation. The only exception involved the same disposition

except the court ordered O.P. to serve only 14 days in juvenile hall instead of 30.

       On January 22, 2020, the People filed a final petition under Welfare and

Institutions Code section 602, alleging O.P. took a vehicle without consent in violation of

Vehicle Code section 10851, subdivision (a). The People eventually added an allegation

that O.P. committed another second degree vehicular burglary. O.P. once again admitted

to the vehicular burglary charge and the court dismissed the other allegation. The court

held a contested disposition hearing on March 16, 2020, after O.P.’s 18th birthday, in part

because O.P. requested terminal disposition. Following the contested disposition hearing,

the court declined to order terminal disposition and instead continued O.P. as a ward of

the court and ordered he serve 138 days in juvenile hall. O.P. filed his notice of appeal

the same day.

       The People filed a final section 777 petition on June 26, 2020, while this appeal

was pending, alleging among other things that O.P. failed to report to his probation




                                             3
officer.1 O.P. admitted the violation and the juvenile court ordered him to serve 30 days

in juvenile hall.

       On August 7, 2020, the juvenile court found O.P. did not satisfactorily complete

his probation and was therefore ineligible to have his records sealed. It then discharged

O.P. as a ward of the court.

                                             II

                                       ANALYSIS

       We appointed counsel to represent O.P. on appeal, and counsel has filed a brief

under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738, setting forth a statement of the case, a summary of the facts and

potential arguable issues, and asking us to conduct an independent review of the record.

       Counsel’s brief raised two potential issues for our consideration: whether the

juvenile court abused its discretion when it committed O.P. to juvenile hall as a condition

of probation under In re Ricardo M. (1975) 52 Cal. App. 3d 744, and whether it abused its

discretion in concluding O.P. did not satisfactorily complete his probation and is



       1 O.P.’s notice of appeal only specifies that he is appealing from the court’s orders
on March 16, 2020. He is entitled to our independent review of the record on appeal from
this order because an appeal from the dispositional order is a first appeal of right. (In re
Kevin S. (2003) 113 Cal. App. 4th 97, 118; In re Mario C. (2004) 124 Cal. App. 4th 1303,
1307-1308; People v. Serrano (2012) 211 Cal. App. 4th 496, 500-501.) However, he
successfully moved to augment the record to include the final section 777 petition and its
disposition. He is not entitled to our independent review of these orders (see People v.
Serrano, at pp. 500-501), but because he is entitled to independent review of the
dispositional order we exercise our discretion to conduct an independent review of the
entire record.

                                             4
therefore ineligible for record sealing. We offered O.P. an opportunity to file a personal

supplemental brief, and he has not done so.

       We have independently reviewed the record for potential error as required by

People v. Kelly (2006) 40 Cal. 4th 106 and find no arguable error that would result in a

disposition more favorable to O.P.

                                              III

                                      DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                SLOUGH
                                                                                             J.
We concur:


RAMIREZ
                        P. J.


CODRINGTON
                           J.




                                              5